FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November , 2012 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2012 Highlights for the Period Summary Ø Earnings attributable to Endesa Chile’s shareholders amounted to Ch$ 166,367 million in the nine months period ended September 30, 2012, 40.2% lower than for the same period ended September 30, 2011. Ø While physical energy sales rose by 4.1% as of September 2012, reaching 44,737 GWh primarily explained by higher sales volume in Colombia, Chile and Peru, revenues decreased by 2.8% when compared to September 2011 and reached Ch$ 1,754,084 million as a result of a lower average energy sales price. Ø Energy generation increased by 6.1% when compared to September 2011, totaling 41,030 GWh as of September 2012, mainly due to a 14.8% growth in hydro generation, primarily in Colombia and Chile. Ø Procurement and service costs increased by 1.2% to Ch$ 989,211 million due to higher transportation costs of Ch $ 19,207 million and higher fuel costs of Ch$ 8,211 million. Ø EBITDA reached Ch$ 610,507 million as of September 2012, 8.1% lower than the same previous period, mainly explained by lower average energy sales price in Chile and Argentina, higher fuel costs in Chile, Peru and Colombia, and higher transportation costs in Chile. Ø Net financial expense amounted to Ch$ 108,802 million, 7.6% higher than for the first nine months of 2011, mainly explained by a contingency update with SUNAT in Peru and higher average debt cost in Argentina. Ø Share of Profits of Associates decreased by 14.9% and reached Ch$ 76,722 million, primarily due to lower results in Endesa Brasil which was partially offset by a higher result in GNL Quintero as of September 2012. Performance by country Ø In Colombia, EBITDA grew by 42.7%, equivalent to an Ch $ 85,544 million increase, mainly due to: • Non-recurrence of a one-time effect of the equity tax reform in Colombia which implied booking a total amount of Ch$ 43,295 million as other fixed operating costs during the first quarter of 2011. • Higher energy sales of Ch$ 65,925 million due to an 11.4% rise in physical energy sales related to a higher hydro generation and a 6.1% increase in the average energy sales price in pesos. • These factors were partly offset by higher energy purchases costs of Ch$ 7,078 million due to higher prices in the spot market, and higher fuel costs of Ch$ 5,874 million. Ø In Peru, EBITDA declined by 1.3%, equivalent to a deviation of Ch$ 1,326 million as a result of: • Non-recurrence of a one-time effect on payroll expenses recorded in June 2011, which meant to reclassify a provision of profit sharing for workers, creating a one-time benefit on payroll expenses of Ch$ 13,544 million. • Higher energy purchases costs of Ch$ 9,415 million as of September 2012 due to higher physical energy purchases in the spot market, coupled with higher fuel costs of Ch$ 8,211 million partly due to increased diesel generation. • These factors were partially offset by a 21.1% growth in energy sales mainly explained by both 18.3% growth in the average energy sales price and 2.0% rise in physical sales. Ø In Chile, EBITDA decreased by 37.9%, equivalent to a change of Ch$ 121,161 million, mainly explained by: • Lower energy sales of Ch$ 99,773 million mainly due to a 14.7% reduction in the average energy sales price, although physical energy sales increased by 1.8% due to increased hydro generation. • Higher fuel costs of Ch$ 33,524 million, and higher transportation costs of Ch$ 16,306 million. • These factors were partly offset by a decrease of Ch$ 29,344 million in energy purchases costs due to lower physical purchases in the spot market. Ø In Argentina, EBITDA declined by 44.2%, equivalent to a variation of Ch$ 16,964 million, mainly due to: • Lower energy sales of Ch$ 52,816 million due to a 15.9% decrease in the average energy sales prices. • Higher payroll expenses of Ch$ 3,873 million mostly due to union negotiations and increased staffing. • These factors were partially offset by a decrease of Ch$ 44,355 million in procurement and services costs resulting from lower fuel costs of Ch$ 39,397 million related to the lower thermal generation in the period. 2 FINANCIAL SUMMARY Ø Consolidated debt amounted to US$ 3,880 million as of September 30, 2012, 3.1% lower than the same period in 2011. Ø Average interest rate decreased from 8.69% to 7.82% reflecting a significant effect on rates related to a lower level of inflation growth, since Endesa Chile has inflation‑indexed local bonds denominated in UF. Ø The financial expenses coverage ratio decreased from 5.97 to 5.00 times. Ø Liquidity, a key factor for our financial management, continues to show a solid position on a consolidated basis, as shown below: · Committed credit lines: US$ 514 million available in the local and international markets. · Uncommitted credit lines: US$ 966 million available in the capital markets in which we operate. · Cash and cash equivalents: US$312 million. Ø Coverage and protection : Endesa Chile has continued to maintain a strict control over its liquidity, both at the parent and subsidiary levels, through the use of hedging instruments to protect the cash flows from risks arising from fluctuations in exchange and interest rates. The following is a detail of the derivative instruments used as of September 30, 2012: · Interest-rate swaps from variable to fixed rates for US$ 260 million. · Cross-currency swaps for US$ 404 million (UF/US$ partial coverage for Chilean bonds) and forwards for US$ 79 million, in order to reduce exchange rate risk. These instruments are constantly evaluated and adjusted according to relevant macroeconomic variables, in order to obtain more efficient protection levels. 3 Market Summary Ø During the period from October 2011 to September 2012, the Chilean Stock Exchange’s index for the most important 40 shares, “IPSA”, showed a 12.4% increase. Latin American markets where the company operates recorded positive results: BOVESPA (Brazil): 16.5%; Merval (Argentina): 7.0%; COLCAP (Colombia): 8.4%, and ISBVL (Peru) : 28.0%. In Europe, the main Stock Exchanges showed a mixed performance over the last 12 months: IBEX: -7.7%, UKX: 13.3% and FTSE 250: 20.3%. On the other hand, the U.S. market performed positively in line with its economic recovery: S&P 500: 31.1% and Dow Jones Industrial: 26.1% (all yields measured in local currency). Ø Endesa Chile’s share price of in the local market showed a 3.7% increase over the past 12 months, which is a positive figure considering the uncertain economic scenario in the world, especially in Europe, and the drought that has affected Chile. The closing price as of September 30, 2012, was Ch$ 767.4. Ø On the other hand, Endesa Chile’s ADS value increased by 14.6% to reach a price of US$48.0, while its share price in Madrid rose by 15.9% reaching €$1.23 as of September 30, 2012. Ø During the last 12 months, Endesa Chile continued to be among the most actively traded companies in the local stock market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 8.5 million. 4 Risk Rating Classification Information Ø Endesa Chile’s current ratings are supported by our well diversified portfolio asset, strong credit metrics, adequate debt structure and solid liquidity. Endesa Chile’s geographic diversification in Latin America provides us a natural hedge against different regulations and weather conditions. Our operating subsidiaries have leading market positions in the countries where we operate. Ø Fitch Ratings (January 5, 2012) confirmed the international credit risk rating for Endesa Chile of "BBB+" with stable Outlook, while on June 18, 2012, Moody's affirmed the “Baa2 with stable outlook” senior unsecured rating of Endesa Chile with stable Outlook. Similarly, on July 13, 2012, Feller Rate ratified the “AA” local rating of Endesa Chile’s bonds, shares and commercial papers program. Ø Finally, Standard & Poor's (October 19, 2012) confirmed the international credit risk rating for Endesa Chile of "BBB+" with stable Outlook. This took place on the occasion of the reviews of both Enel SpA and Endesa Spain in previous days, in which both credit risk ratings were affirmed with a downgrade in both Outlook from stable to negative, due to the downgrade applied to Spain. Ø The current international risk ratings are: Endesa Chile S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Ø The domestic ratings (for securities issued in Chile) are: Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 5 Table of Contents TABLE OF CONTENTS 6 GENERAL INFORMATION 7 SIMPLIFIED ORGANIZATIONAL STRUCTURE 7 CONSOLIDATED INCOME STATEMENT ANALYSIS 8 NET INCOME 8 OPERATING INCOME 8 NET FINANCIAL RESULT 9 OTHER RESULTS AND TAXES 9 CONSOLIDATED BALANCE SHEET ANALYSIS 10 ASSETS 10 LIABILITIES AND SHAREHOLDER’S EQUITY 11 DEBT MATURITY WITH THIRD PARTIES 12 EVOLUTION OF KEY FINANCIAL RATIOS 13 CONSOLIDATED STATEMENTS OF CASH FLOWS ANALYSIS 14 CASH FLOW RECEIVED FROM FOREIGN SUBSIDIARIES BY ENDESA CHILE 15 CAPEX AND DEPRECIATION 15 ARGENTINA 16 CHILE 19 COLOMBIA 21 PERU 23 BRAZIL (NON-CONSOLIDATED COMPANIES) 24 MAIN RISKS ASSOCIATED TO THE ACTIVITIES OF ENDESA CHILE 28 SUSTAINABILITY AND THE ENVIRONMENT 32 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 33 OPERATING INCOME BY SUBSIDIARY 34 MAIN PHYSICAL FIGURES OF CHILEAN COMPANIES 35 MAIN PHYSICAL FIGURES OF CONSOLIDATED COMPANIES 36 MAIN PHYSICAL FIGURES OF NON-CONSOLIDATED BRAZILIAN COMPANIES 37 MARKET INFORMATION 38 CONFERENCE CALL INVITATION 41 6 General Information (Santiago, Chile, Tuesday 6, November 2012) – Endesa Chile (NYSE: EOC), announced today its consolidated financial results for the nine-month period ended September 30, 2012. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between September 30, 2011 and September 30, 2012. Figures as of September 30, 2012 are additionally translated into US dollars, merely as a convenience translation, using the exchange rate of US$1 Ch$ 473.77 as of September 30, 2012 for the Balance Sheet, and the average exchange rate for the period of US$1 Ch$ 489.50 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. Endesa Chile’s consolidated financial statements for such period include all of its Chilean subsidiaries (*), as well as its jointly-controlled companies or affiliates (GasAtacama, HidroAysén and Transquillota), Argentine subsidiaries (Hidroeléctrica El Chocón S.A. and Endesa Costanera S.A.), its Colombian subsidiary (Emgesa S.A. E.S.P.) and its Peruvian subsidiary (Edegel S.A.A.). In the following pages you will find a detailed analysis of financial statements, and a brief explanation for most important variations and comments on main items in the P&L and Cash Flow Statements compared to the information as of September 30, 2011. * Endesa Chile’s subsidiaries in Chile are Endesa Eco, Celta, Pehuenche, San Isidro (merger between San Isidro and Pangue), Ingendesa, Enigesa and Túnel El Melón. Simplified Organizational Structure 7 Consolidated Income Statement Analysis Net Income Net Income attributable to Endesa Chile’s shareholders as of September 2012 was Ch$166,367 million, representing a 40.2% decrease over the first nine months of 2011, which was Ch$ 278,006 million. Table 1 CONSOLIDATED INCOME STATEMENT (Million Ch$) (Thousand US$) 9M 2011 9M 2012 Var 2012 - 2011 Chg % 9M 2012 Sales 1,791,612 1,749,767 (41,845) (2.3%) 3,574,601 Energy sales 1,759,733 1,692,720 (67,014) (3.8%) 3,458,059 Other sales 5,787 7,726 1,939 33.5% 15,783 Other services 26,092 49,322 23,230 89.0% 100,759 Other operating income 12,368 4,317 (8,051) (65.1%) 8,818 Revenues 1,803,980 1,754,084 (2.8%) 3,583,419 Energy purchases (212,709) (198,827) 13,881 6.5% (406,185) Fuel consumption (572,918) (581,130) (8,211) (1.4%) (1,187,191) Transportation expenses (155,880) (175,087) (19,207) (12.3%) (357,686) Other variable costs (36,269) (34,166) 2,103 5.8% (69,798) Procurements and Services (1.2%) Contribution Margin 826,203 764,873 - 61,330 (7.4%) 1,562,560 Other work performed by entity and capitalized 7,297 8,728 1,431 19.6% 17,830 Employee benefits expense (54,162) (80,544) (26,382) (48.7%) (164,543) Other fixed operating expenses (114,923) (82,550) 32,373 28.2% (168,642) Gross Operating Income (EBITDA) 664,416 610,507 - 53,908 (8.1%) 1,247,206 Depreciation and amortization (129,427) (141,094) (11,667) (9.0%) (288,242) Reversal of impairment profit (impairment loss) recognized in profit or loss (4,327) (29) 4,298 99.3% (59) Operating Income 530,662 469,384 - 61,277 (11.5%) 958,906 Net Financial Income (7.6%) Financial income 10,185 13,314 3,128 30.7% 27,198 Financial costs (100,967) (113,136) (12,169) (12.1%) (231,125) Gain (Loss) for indexed assets and liabilities (3,880) (896) 2,984 76.9% (1,831) Foreign currency exchange differences, net (6,464) (8,084) (1,620) (25.1%) (16,514) Share of profit (loss) of associates accounted for using the equity method 90,136 76,722 (14.9%) 156,736 Negative consolidation differences - Net Income From Other Investments 376 672 297 78.9% 1,373 Net Income From Sale of Assets 711 25 (686) (96.4%) 52 Other non operational expenses - Net Income before Taxes 520,759 438,003 - 82,757 (15.9%) 894,796 Income Tax (149,693) (135,825) 13,868 9.3% (277,477) Net Income 371,066 302,177 - 68,888 (18.6%) 617,318 Owners of parent 278,006 166,367 (40.2%) 339,872 Non-controlling interest 93,060 135,810 42,750 45.9% 277,447 Earning per share (Ch$ /share and US$ / ADR) 33.9 20.3 (40.2%) 1.2 Operating Income Operating Income reached Ch$ 469,384 million as of September 2012, 11.5% lower than Ch$530,662 million reported as of September 2011, mainly explained by a lower average energy sales price, higher transportation costs of Ch$ 19,207 million and higher fuel costs of Ch$ 8,212 million. This was partially offset by lower energy purchases of Ch$ 13,881 million and lower Other Fixed Operating Expenses of Ch$ 32,373 million, which reflects the negative impact of the one-time effect of the reform on the Equity Tax imposed by the Colombian government, accounting in the first quarter of 2011 the total amount to be paid in the period 2011-2014. 8 Endesa Chile’s EBITDA, or gross operating income, amounted to Ch$ 610,507 million, representing an 8.1% decrease compared to September 2011. This figure does not include the contribution of Endesa Brasil of Ch$ 69,210 million as of September 2012, which is accounted under equity method. Operating revenues and costs, detailed by business are: Table 2 Chile Argentina Colombia Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Operating Revenues 922,957 823,185 (10.8%) 1,681,685 341,313 288,497 (15.5%) 589,371 365,880 431,805 18.0% 882,135 % of consolidated 51.2 % 46.9 % 46.9 % 18.9 % 16.4 % 16.4 % 20.3 % 24.6 % 24.6 % Operating Costs (672,606) (689,763) (2.6%) (1,409,117) (314,885) (284,684) 9.6% (581,581) (191,424) (174,821) 8.7% (357,142) % of consolidated 52.8 % 53.7 % 53.7 % 24.7 % 22.2 % 22.2 % 13.6 % Operating Income 250,351 133,422 (46.7%) 272,568 26,428 3,813 (85.6%) 7,790 174,456 256,984 47.3% 524,993 Peru Consolidated Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Operating Revenues 174,349 211,134 21.1% 431,326 1,803,980 1,754,084 (2.8%) 3,583,420 % of consolidated 9.7 % 12.0 % 12.0 % 100.0 % 100.0 % 100.0 % Operating Costs (94,922) (135,969) (43.2%) (277,771) (1,273,318) (1,284,700) (0.9%) (2,624,515) % of consolidated 7.5 % 10.6 % 10.6 % 100.0 % 100.0 % 100.0 % Operating Income 79,427 75,165 (5.4%) 153,555 530,662 469,384 (11.5%) 958,905 Net Financial Result The company’s net financial expense totaled Ch$ 108,802 million, 7.6% higher than Ch$ 101,126 million reported as of September 2011. Main variations explaining this result were higher interest expenses of Ch$ 12,169 million, an exchange difference loss increased by Ch$ 1,619 million, partly offset by a higher interest income of Ch$ 3,128 million. Other Results and Taxes Share of Profit of Associates amounted to Ch$ 76,722 million as of September 2012, decreasing by 14.9% compared to the same previous period. This result mainly reflects the proportional participation in the results of the associate company Endesa Brasil, whose contribution totaled Ch$69,210 million. Income taxes declined by 9.3%, equivalent to Ch$ 13,868 million, when compared to the first nine months of 2011. 9 Consolidated Balance Sheet Analysis Assets Table 3 ASSETS (Million Ch$) (Thousand US$) As of Dec 30, 2011 As of Sep 30, 2012 Var 2012 - 2011 Chg % As of Sep 30, 2012 CURRENT ASSETS Cash and cash equivalents 421,282 147,299 (273,983) (65.0%) 310,909 Other current financial assets 914 566 (348) (38.1%) 1,194 Other current non-financial assets 17,192 15,829 (1,363) (7.9%) 33,410 Trade and other current receivables 296,147 200,321 (95,825) (32.4%) 422,824 Accounts receivable from related companies 83,101 89,085 5,984 7.2% 188,034 Inventories 55,904 76,488 20,584 36.8% 161,445 Current tax assets 85,515 82,644 (2,871) (3.4%) 174,439 Total Current Assets 960,055 612,232 (36.2%) 1,292,256 NON-CURRENT ASSETS Other non-current financial assets 13,599 35,464 21,865 160.8% 74,855 Other non-current non-financial assets 1,463 1,340 (123) (8.4%) 2,829 Trade accounts receivables and other receivables, net 151,609 141,941 (9,667) (6.4%) 299,600 Investment accounted for using equity method 582,199 547,937 (34,262) (5.9%) 1,156,547 Intangible assets other than goodwill 45,680 43,474 (2,206) (4.8%) 91,762 Goodwill 106,399 99,496 (6,903) (6.5%) 210,010 Property, plant and equipment, net 4,603,903 4,575,707 (28,195) (0.6%) 9,658,077 Deferred tax assets 97,107 154,470 57,364 59.1% 326,045 Total Non-Current Assets (0.0%) TOTAL ASSETS (5.3%) Company’s Total Assets declined by Ch$ 349,950 million as of September 2012, compared to December 2011, mainly due to: Ø Current assets decreased by Ch$ 347,823 million, equivalent to a 36.2% reduction mostly due to: v Decrease of Ch$ 273,983 million in cash and cash equivalents, mainly due to lower certificates of deposit and Endesa Chile’s covenants of Ch$ 187,444 million, dividend payments in Emgesa of Ch$ 91,478 million, income taxes of Ch$ 73,934 million, interest payments of Ch$ 45,739 million and investments made of Ch$ 25,062 million, partly offset by higher operating income collection of Ch$ 175,420 million. v Reduction in trade receivables and other account receivables for a total amount of Ch$ 95,825 million. v Partly offset by an increase in the inventory account of Ch$ 20,584 million, mainly due to coal purchase. Ø Non-current assets decreased by Ch$ 2,127 million, mainly explained by: v Decline of Ch$ 28,195 million in property, plant and equipment, mainly resulting from Ch$ 138,311 million in depreciation, negative conversion effects of Ch$ 102,204 million, partly offset by investments during the period of Ch$ 205,590 million. v Decrease in investments accounted under the equity method of Ch$ 34,262 million, mainly due to dividends declared by Ch$ 10,594 million, negative conversion effects of Ch$ 98,987 million, partially offset by the recognition of earned income of Ch $ 76,722 million. 10 v This was partly offset by an increase in deferred tax assets of Ch$ 57,364 million. Liabilities and Shareholder’s Equity Table 4 LIABILITIES AND SHAREHOLDERS' EQUITY (Million Ch$) (Thousand US$) As of Dec 30, 2011 As of Sep 30, 2012 Var 2012 - 2011 Chg % As of Sep 30, 2012 CURRENT LIABILITIES Other current financial liabilities 305,558 404,349 98,791 32.3% 853,470 Trade and other current payables 357,781 230,799 (126,983) (35.5%) 487,153 Accounts payable to related companies 135,386 263,794 128,407 94.8% 556,797 Other current provisions 36,861 32,123 (4,738) (12.9%) 67,804 Current tax liabilities 92,176 85,242 (6,933) (7.5%) 179,924 Other current financial liabilities 9,467 16,517 7,050 74.5% 34,862 TOTAL CURRENT LIABILITIES 95,594 10.2% NON-CURRENT LIABILITIES Other financial liabilities 1,728,094 1,373,974 (354,120) (20.5%) 2,900,086 Other non-current provisions 12,302 21,090 8,788 71.4% 44,515 Deferred tax liability 338,889 373,342 34,453 10.2% 788,023 Provisions for employee benefits non-current 36,569 34,782 (1,787) (4.9%) 73,416 Other non-current financial liabilities 67,790 50,603 (17,187) (25.4%) 106,810 TOTAL NON-CURRENT LIABILITIES (15.1%) EQUITY issued capital 1,331,714 1,331,714 - 0.0% 2,810,887 earnings 1,636,788 1,664,140 27,353 1.7% 3,512,549 Share premium 206,009 206,009 - 0.0% 434,828 other reserves (615,972) (713,981) (98,009) (15.9%) (1,507,020) Equity attributable to owners of parent 2,558,538 2,487,882 (2.8%) 5,251,245 Non-controlling 882,602 837,567 (5.1%) 1,767,877 TOTAL ASSETS (3.4%) TOTAL EQUITY AND LIABILITIES (5.3%) Company’s Total Liabilities showed a decline of Ch$ 349,950 million compared to December 2011, mainly as a consequence of: Ø Non-current liabilities decreased by Ch$ 329,853 million, equivalent to 15.1%, mostly owing to: v Decrease in other non-current financial liabilities of Ch$ 354,120 million, mainly due to the transfer from long-term to short-term in UF bonds and dollar bonds under note 144-A of Ch$ 284,581 million and a decrease of Ch$ 50,078 million due to foreign exchange conversion. In Endesa Costanera decreased by Ch$ 44,734 million due to the transfer to short-term debt with Mitsubishi. In Edegel a decrease of Ch$ 13,978 million was mainly explained by foreign exchange and transfers to the short-term of loans, bonds, and leasing of Ch$ 19,042 million. This was offset by the transfer to long-term of a syndicated loan of Ch$ 80,063 million in Emgesa, and negative exchange conversion of Ch$ 12,087 million. v Decrease in other non-current non-financial liabilities of Ch$ 17,187 million, mainly due to Emgesa third installment payment of equity tax for Ch$ 6,706 million and an obligation of Gasatacama with AFIP in Argentina of Ch$ 3,191 million. v This was offset by an increase in the deferred tax liabilities account of Ch$ 34,453 million. 11 Ø Current liabilities rose by Ch$ 95,594 million, equivalent to 10.2%, primarily explained by: v An increase in other current financial liabilities of Ch$ 98,791 million, mainly in Endesa Chile due to the transfer from the long term of UF bonds of Ch$ 90,134 million, dollar bonds under note 144-A of Ch$ 192,100 million, and accrual of interest of Ch$ 40,109 million, offset by interest payments and bank loans of Ch$ 48,097 million, and the payment of F and K series bonds of Ch$ 121,210 million. An increase in Endesa Costanera of Ch$ 44,734 million, mainly due to the transfer of long-term debt with Mitsubishi to the short-term, offset by a decrease in Emgesa of Ch$ 80,063 million due to the transfer to the long-term of a syndicated loan. v An increase in ​​ accounts payable to related companies of Ch$ 128,407 million. v Offset by a decrease in trade and other accounts payable and current tax liabilities of Ch$ 133,916 million. Ø Equity decreased by Ch$ 115,691 million compared to December 2011. The controllers’ equity decreased by Ch$ 70,656 million mainly explained by the booking of both minimum dividend for 2012 and final dividend for 2011 of Ch$ 139,285 million, coupled with the conversion reserve decline of Ch$ 138,515 million. This was partly offset by the result for the period of Ch$166,367 million and a rise of hedging reserve of Ch$ 41,272 million. Ø Minority interest decreased by Ch$ 45,035 million due to the booking of both minimum and final dividends, offset by the net translation effects and the minorities’ result. Debt Maturity with Third Parties Table 5 (Thousand US$) Balance TOTAL Chile Endesa Chile (*) 304,554 433,973 139,580 219,926 15,714 941,733 2,055,479 Argentina 0 Costanera 57,901 50,274 40,314 27,410 34,267 0 210,166 Chocón 16,419 28,342 24,009 7,335 0 0 76,105 Hidroinvest 0 0 0 0 0 0 0 Peru Edegel 32,470 53,145 50,953 33,719 57,364 129,697 357,347 Colombia 0 0 Emgesa 0 0 78,677 161,435 22,586 918,494 1,181,192 TOTAL Table 5.1 (Million Ch$) Balance TOTAL Chile Endesa Chile (*) 144,288 205,603 66,129 104,195 7,445 446,165 973,824 Argentina 0 Costanera 27,432 23,818 19,099 12,986 16,235 0 99,570 Chocón 7,779 13,428 11,375 3,475 0 0 36,056 Hidroinvest 0 0 0 0 0 0 0 Peru Edegel 15,383 25,179 24,140 15,975 27,177 61,446 169,300 Colombia 0 0 Emgesa 0 0 37,275 76,483 10,701 435,155 559,613 TOTAL (*) Includes: Endesa Chile, Pehuenche, San Isidro, Celta and Túnel El Melón 12 Evolution Of Key Financial Ratios Table 6 Indicator Unit 9M 2012 FY 2011 Var 2012 - 2011 Chg % Liquidity Times 0.59 1.02 (0.43) (42.2%) Acid-test * Times 0.52 0.98 (0.46) (46.9%) Working capital Million Ch$ (420,591) 22,826 (443,417) (1942.6%) Working capital Thousand US$ (887,754) 48,179 (935,933) (1942.6%) Leverage ** Times 0.87 0.91 (0.04) (4.4%) Short-term debt % 35.8% 30.0% 5.8% 19.1% Long-term debt % 64.2% 70.0% -5.8% (8.2%) * (Current assets net of inventories and prepaid expenses) / Current liabilities ** Total debt / (equity + minority interest) Table 6.1 Indicator Unit 9M 2012 9M 2011 Var 2012 - 2011 Chg % Financial expenses coverage* Times 5.00 5.97 (97.0%) (16.2%) Op. income / Op. rev. % 26.8% 29.4% (2.7%) (9.0%) ROE ** % 13.6% 19.4% (5.9%) (30.2%) ROA ** % 8.1% 9.6% (1.5%) (15.3%) * EBITDA / (Financial expenses + Income (Loss) for indexed assets and liabilities + Foreign currency exchange differences, net) ** Annualized figures Liquidity index as of September 2012 was 0.59 times, a 42.2% decrease compared to December 2011. Nevertheless, this ratio shows the Company’s solid liquidity position, meeting its obligations with banks, financing its investments with cash surpluses, and reflecting a satisfactory debt repayment schedule. Acid-test ratio reached 0.52 times, a 46.9% decline over December 2011, basically explained by a decrease in current assets, regarding cash and cash equivalents, coupled with a rise in current liabilities in other current financial liabilities. Leverage ratio was 0.87 times as of September 2012, reflecting a 4.4% decline compared with December 2011. 13 Consolidated Statements of Cash Flows Analysis Table 7 CASH FLOW (Million Ch$) (Thousand US$) 9M 2011 9M 2012 Var 2012 - 2011 Chg % 9M 2012 Cash flows from (used in) operating activities Collection classes provided by operating activities Proceeds from sales of goods and services 1,788,553 1,923,866 135,313 7.6% 3,930,268 Cash receipts from royalties, fees, commissions and other revenue - Receipts from premiums and claims, annuities and other benefits from policies written - Other cash receipts from operating activities 67,626 13,523 (54,103) (80.0%) 27,627 Types of payments Payments to suppliers for goods and services (1,216,626) (107,682) (9.7%) (2,485,446) Payments to and on behalf of employees (81,871) (24,632) (43.0%) (167,255) Payments for premiums and claims, annuities and other policy benefits underwritten (3,884) (1,277) (49.0%) (7,934) Other payments for operating activities (32,745) 30,417 48.2% (66,895) Income taxes refunded (paid) (169,126) (160,047) 9,079 5.4% (326,960) Other inflows (outflows) of cash (95,107) (23,504) (32.8%) (194,293) Net cash flows from (used in) operating activities 383,497 347,110 (9.5%) 709,110 Cash flows from (used in) investing activities Loans to related parties (35,336) (2) 35,334 (100.0%) (4) Proceeds from sale of property, plant and equipment 1,003 237 (765) (76.3%) 485 Purchases of property, plant and equipment (173,558) 23,438 11.9% (354,562) Purchases of intangible assets (430) (47) 383 89.2% (95) dividends received 53,044 6,848 (46,196) (87.1%) 13,990 interest received 5,231 5,220 (11) (0.2%) 10,664 Other inflows (outflows) of cash - (9,825) (9,825) (20,071) Net cash flows from (used in) investing activities 2,358 1.4% Cash flows from (used in) financing activities Total loan amounts 217,446 93,763 (123,683) (56.9%) 191,549 Proceeds from long-term loans 32,029 90,218 58,189 181.7% 184,307 Proceeds from short-term loans 185,417 3,545 (181,872) (98.1%) 7,241 Loans from related parties 35,228 190,872 155,644 441.8% 389,933 Loan Payments (50,941) (233,731) (182,791) (358.8%) (477,490) Payments of finance lease liabilities (5,294) 1,319 19.9% (10,814) Repayment of loans to related parties (52,300) (18,190) (53.3%) (106,843) dividends paid (363,622) (327,863) 35,759 9.8% (669,792) interest paid (85,413) (101,856) (16,443) (19.3%) (208,082) Other inflows (outflows) of cash (8,378) (2,954) (54.5%) (17,115) Net cash flows from (used in) financing activities (51.6%) Net increase (decrease) in cash and cash equivalents, before the effect of changes in the exchange rate (222.2%) Effects of changes in the exchange rate on cash and cash equivalents Effects of changes in the exchange rate on cash and cash equivalents 31,628 (5,180) (36,808) (116.4%) (10,582) Increase (decrease) in cash and cash equivalents (428.9%) Cash and cash equivalents at beginning of period 333,270 421,282 88,012 26.4% 860,638 Cash and cash equivalents at end of period 281,464 147,299 (47.7%) 300,918 The company generated a net negative cash flow of Ch$268,803 million in the period, which can be broken down as follows: Operating activities generated a positive cash flow of Ch$ 347,110 million, representing a 9.5% decrease compared to September 2011. This cash flow comprised mainly cash receipts from sales of goods and services of Ch$ 1,923,866 million, offset by goods and services payments of Ch$ 1,216,626 million, and tax payments of Ch$ 160,047 million. 14 Investing activities generated a negative flow of Ch$ 171,126 million, mainly resulting from acquisitions of property, plant and equipment for Ch$ 173,558 million. Financing activities generated a negative flow of Ch$ 444,787 million. This was mainly generated by dividends paid for Ch$327,863 million, interest payments for Ch$ 101,856 million, and loan repayments and financial leasing for Ch$291,325 million, partially offset by the collection of loans to related companies and third parties for Ch$ 284,636 million. Cash Flow Received From Foreign Subsidiaries by Endesa Chile Table 8 Foreign Cash Flow Interest Received Dividends Received Capital Reductions Others Total Cash Received (Thousand US$) 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 Argentina 1,294 0 0 0 0 0 0 0 1,294 0 Peru 0 0 39,756 31,289 0 0 0 0 39,756 31,289 Brazil 0 0 93,067 0 0 0 0 0 93,067 0 Colombia 0 0 11,831 60,546 0 0 0 0 11,831 60,546 Others* 4,094 1,746 0 0 0 0 0 11,000 4,094 12,746 Total 0 0 0 (*) Interest paid by jointly-controlled company Atacama Finance Capex and Depreciation Table 9 Payments for Additions of Fixed Assets Depreciation Million Ch$ Thousand US$ Million Ch$ Thousand US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Endesa Chile 99,122 49,759 101,653 35,815 36,697 74,968 Endesa Eco 2,088 1,526 3,117 5,320 5,443 11,120 Pehuenche 207 368 752 6,399 6,397 13,068 San Isidro 5,474 4,470 9,132 6,484 7,594 15,514 Pangue 169 67 137 2,906 1,291 2,637 Celta 1,078 3,768 7,698 2,098 2,117 4,325 Enigesa 11 38 78 200 89 182 Ingendesa - - - 65 16 33 Túnel El Melón 27 139 284 39 39 80 EASA 18,097 13,296 27,162 11,959 17,611 35,978 Emgesa 64,485 86,502 176,715 25,421 28,314 57,843 Generandes Perú 4,748 10,567 21,587 26,112 29,055 59,356 Transquillota 909 31 63 249 258 527 Hidroaysén 3,785 1,823 3,724 36 33 67 Gas Atacama 582 1,204 2,460 4,086 4,153 8,484 Total 196,996 173,558 354,562 126,758 138,311 282,556 15 Argentina Operating income decreased from Ch$ 26,428 million in September 2011 to Ch$ 3,813 million in September 2012, resulting mainly from a decrease of 15.5% in operating revenues due to a 15.9% decline in average energy sales price denominated in pesos. This result was partially offset by a decrease of Ch$ 44,355 million in procurement and services, mainly due to the lower fuel costs of Ch$ 39,397 million related to the lower thermal generation of the period. EBITDA from operations in Argentina totaled Ch$ 21,423 million, 44.2% lower when compared to September 2011. Table 10 (Million Ch$) (Thousand US$) Argentina 9M 2011 9M 2012 Var 2012 - 2011 Chg % 9M 2012 Operating Revenues 341,313 288,497 (52,816) (15.5%) 589,370 Procurements and Services (283,950) (239,595) 44,355 15.6% (489,468) Contribution Margin 57,363 48,902 (14.7%) 99,902 Other Costs (18,976) (27,479) (8,503) (44.8%) (56,137) Gross Operating Income (EBITDA) 38,387 21,423 (44.2%) 43,766 Depreciation and Amortization (11,959) (17,611) (5,651) (47.3%) (35,977) Operating Income 26,428 3,813 (85.6%) 7,789 EBITDA Margin 11.2% 7.4% Operating Margin 7.7% 1.3% Table 10.1 Argentina 9M 2011 9M 2012 Var 2012 - 2011 Chg % GWh Produced 8,793 8,914 121 1.4% GWh Sold 9,237 9,290 53 0.6% Market Share * 10.5% 10.2% (0.30) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Argentine pesos to Chilean pesos in both periods led to a 5.5% decrease in Chilean pesos as of September 2012, when compared to September 2011. Endesa Costanera O perating income moved from a gain of Ch$ 9,930 million as of September 2011 to a loss of Ch$ 18,279 million as of September 2012, reflecting primarily a decline of 19.1% in revenues due to lower physical energy sales and lower average energy sales prices, coupled with higher payroll expenses of Ch$ 3,488 million mainly due to union negotiations and increased staffing. This was partially offset by Ch$ 39,397 million of lower fuel costs and Ch$ 3,433 million of lower transportation costs. Table 10.2 Endesa Costanera Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2012 - 2011 Chg % 9M 2012 Operating Revenues 306,738 248,232 (58,507) (19.1%) 507,113 Procurements and Services (271,307) (229,009) 42,297 15.6% (467,843) Contribution Margin 35,432 19,222 (45.7%) 39,269 Other Costs (15,637) (21,878) (6,242) (39.9%) (44,695) Gross Operating Income (EBITDA) 19,795 (113.4%) Depreciation and Amortization (9,865) (15,624) (5,759) (58.4%) (31,917) Operating Income 9,930 (284.1%) Figures may differ from those accounted under Argentine GAAP. 16 Table 10.3 Endesa Costanera 9M 2011 9M 2012 Var 2012 - 2011 Chg % GWh Produced 7,090 6,573 (517) (7.3%) GWh Sold 7,158 6,686 (471) (6.6%) Market Share * 8.2% 7.4% (0.79) pp. (*): As a percentage of total sales of the system El Chocón Operating income reached Ch$ 22,301 million, increasing by 34.9% when compared to September 2011. This growth was mainly explained by a 16.4% increase in operating revenues, which totaled Ch$ 40,384 million, as a result of higher physical sales in the spot market. The latter reflected a 37.5% increase in hydroelectric generation of the period and also allowed in turn lower energy purchases costs of Ch$ 1,668 million. Table 10.4 El Chocón Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2012 - 2011 Chg % 9M 2012 Operating Revenues 34,696 40,384 5,688 16.4% 82,501 Procurements and Services (12,643) (10,585) 2,058 16.3% (21,625) Contribution Margin 22,053 29,799 7,746 35.1% 60,876 Other Costs (3,425) (5,510) (2,085) (60.9%) (11,257) Gross Operating Income (EBITDA) 18,627 24,289 5,661 30.4% 49,619 Depreciation and Amortization (2,095) (1,987) 107 5.1% (4,060) Operating Income 16,533 22,301 5,768 34.9% 45,560 Figures may differ from those accounted under Argentine GAAP. Table 10.5 El Chocón 9M 2011 9M 2012 Var 2012 - 2011 Chg % GWh Produced 1,703 2,341 638 37.5% GWh Sold 2,079 2,603 524 25.2% Market Share * 2.4% 2.9% 0.50 pp. (*): As a percentage of total sales of the system Most important changes in the market · Energy demand as of September 2012 was 90,838 GWh, representing a 3.5% increase compared to the same period of 2011 (87,769 GWh). Market Risk Analysis · Hydrological Situation: As of September 30, 2012, El Chocón reservoir marked a depth of 375.9 m. above sea level (asl) (equivalent to 844 GWh stored, 53% of the reservoir’s capacity), which is below the 1,146 m.asl recorded in the same month of 2011. The water flows in Comahue basin averaged around 69% of the historic average during the first nine months of 2012. · Market prices in Argentina are limited to Ar$120 per MWh in accordance with Resolution SE-240 of 2003. The average market price as of September 2012 was Ar$119.8 per MWh (approx. US$26.7 per MWh). 17 Investments · Since 2010, Endesa Costanera has focused on obtaining resources from local authorities, in order to improve the operation of its steam turbines of the Costanera plant. Accordingly, a technical improvement assessment and an economic evaluation were developed. In May 2012, both the offer and the proposal of Endesa Costanera were sent to the Secretariat of Energy. On September 23, a memorandum of understanding with the Secretariat of Energy was signed in order to carry out works to improve the generation facilities, and both parts are currently working on the contract for implementing this agreement. Moreover, the company continues to work with the winning bidder preparing the final technical document and also evaluating a draft contract. With this initiative and others that are currently being developed, Endesa Costanera will contribute significantly to ensure the energy supply in the central area of Buenos Aires. 18 Chile Although physical energy sales grew by 1.8% due to higher hydro generation, operating income in Chile decreased from Ch$ 250,351 million as of September 2011 to Ch$ 133,421 million as of September 2012. This was due to lower operating revenues of Ch$ 99,773 million explained by a decline of 14.7% in average energy sales price expressed in Chilean pesos . Even though energy purchases costs decreased by Ch$ 29,344 million due to lower physical purchases in the spot market, procurement and services costs grew by 2.7% due to higher fuel costs of Ch$ 33,524 million, and higher transportation costs of Ch$ 16,306 million recorded primarily during the first quarter of 2012 due to higher toll costs. The aforementioned led to an EBITDA, or gross operating result, of the Chilean business of Ch$ 198,660 million as of September 2012, representing a 37.9% decrease compared to the same period of previous year. Table 11 (Million Ch$) (Thousand US$) Chile 9M 2011 9M 2012 Var 2012 - 2011 Chg % 9M 2012 Operating Revenues 922,957 823,185 (99,773) (10.8%) 1,681,685 Procurements and Services (529,545) (543,823) (14,277) (2.7%) (1,110,975) Contribution Margin 393,412 279,362 (29.0%) 570,709 Other Costs (73,591) (80,702) (7,111) (9.7%) (164,866) Gross Operating Income (EBITDA) 319,821 198,660 (37.9%) 405,843 Depreciation and Amortization (69,471) (65,239) 4,232 6.1% (133,276) Operating Income 250,351 133,421 (46.7%) 272,567 EBITDA Margin 34.7% 24.1% Operating Margin 27.1% 16.2% Table 11.1 Chile 9M 2011 9M 2012 Var 2012 - 2011 Chg % GWh Produced 14,499 15,296 797 5.5% GWh Sold 15,697 15,981 284 1.8% Market Share * 36.4% 35.1% (1.35) pp. (*): As a percentage of total sales of the system Most important changes in the market · Changes in energy sales: Total energy sales in Chile (SIC + SING) were 45,574 GWh as of September 2012, representing a 5.9% growth compared to 2011. Market risk analysis · From April to September 2012, the hydrological situation showed a 78.4% surplus probability of affluent energy, which places it as a dry year (74.1% surplus probability of affluent energy in the same period of 2011). · The average spot energy price on the SIC for the first nine months of 2012, measured at Alto Jahuel 220 kV, decreased by 0.9% when compared to same period of 2011, moving from US$ 192.3 per MWh to US$190.5 per MWh. · On October 1 st , 2012, reservoir levels accumulated approximately 2,191 GWh of energy equivalent, showing an 18% decrease compared to October 1 st , 2011, (473 GWh less). With respect to the maximum energy storage, the system’s reservoirs level is in the range of 20%. 19 Investments · Regarding Bocamina II plant in the Bio Bio Region in Chile, on June 15, 2012, the Supreme Court reviewed the appeal for protection submitted by fishermen of the area and ruled that the amendments to the RCA cannot be processed through a DIA (optimization project from 350 MW to 370 MW) and must be done through an EIA (Environmental Impact Study). The company is working on the new EIA and estimates that a first version will be ready for review in December 2012. Additionally, on October 29, 2012, the Bocamina II plant started commercial operations. · Among the projects that Endesa Chile is studying, is the HidroAysen project. The project consists in the construction of a hydroelectric complex of 2,750 MW, whose average generation would reach 18,430 GWh-year. The Aysén Region Environmental Evaluation Committee approved the project’s environmental impact assessment on May 9, 2011. Different environmental organizations presented seven appeals for protection against the Environmental Evaluation Committee, in front of which Puerto Montt’s Court of Appeals ruled in favor of HidroAysen, rejecting all appeals for protection presented on October 6, 2011. However, environmental groups claimed that ruling to the Supreme Court, which ultimately upheld the first instance on April 4, 2012. The administrative procedure will be completed within the next few months with resolution of the Committee of Ministers on complaints to the Environmental Qualification Resolution submitted by the evaluation process participants. · In parallel, however, the Commission is preparing the Environmental Impact Study of the Aysén Transmission System, which is designed to transport the energy generated by the hydroelectric complex up to the country’s Central Interconnected Grid (SIC). On May 30, 2012, Colbún S.A., Endesa Chile’s partner in HidroAysén, reported as a significant event to the Superintendency of Securities and Insurance the agreement of its Board to recommend to postpone indefinitely the Aysen Transmission System EIA entry. Considering this fact, Endesa Chile’s Board of Directors requested the convening of a board meeting of HidroAysén for it to rule regarding this recommendation. In session made on June 21, 2012, the Board of HidroAysén agreed to further analyze the recommendation of Colbún, entrusting the executive management of the company to take the actions necessary to preserve the value of the project, both in the generation as in the transmission scope. On September 30, 2012, the Executive sent to Congress the law project regulating the “electric highway”, with the aim of providing greater certainty and easiness for obtaining permits for the development of transmission projects of public interest. 20 Colombia Reflecting a 47.3% growth, operating income from our operations in Colombia reached Ch$ 256,984 million as of September 2012, mainly as a result of the one-time effect of the equity tax reform promoted by the Government of Colombia which implied booking during the first quarter of 2011 a total amount of Ch$43,295 million. Additionally, higher operating income was explained by an 18.0% growth in total revenues resulting from an 11.4% increase in physical sales related to a higher hydro generation, and a 6.1% increase in the average energy sales price in pesos. This was partially offset by higher energy purchases costs of Ch$ 7,078 million due to higher prices in the spot market, and higher fuel costs of Ch$ 5,874 million. EBITDA, or gross operating income, in Colombia increased by 42.7% over the first nine months of 2011, reaching a total of Ch$ 286,103 million as of September 2012. Table 12 (Million Ch$) (Thousand US$) Colombia 9M 2011 9M 2012 Var 2012 - 2011 Chg % 9M 2012 Operating Revenues 365,880 431,805 65,925 18.0% 882,135 Procurements and Services (101,280) (120,970) (19,690) (19.4%) (247,129) Contribution Margin 264,601 310,836 46,235 17.5% 635,006 Other Costs (64,042) (24,733) 39,309 61.4% (50,527) Gross Operating Income (EBITDA) 200,559 286,103 85,544 42.7% 584,479 Depreciation and Amortization (26,103) (29,118) (3,016) (11.6%) (59,486) Operating Income 174,456 256,984 82,528 47.3% 524,993 EBITDA Margin 54.8% 66.3% Operating Margin 47.7% 59.5% Table 12.1 Colombia 9M 2011 9M 2012 Var 2012 - 2011 Chg % GWh Produced 8,616 10,249 1,633 19.0% GWh Sold 11,041 12,305 1,263 11.4% Market Share * 18.6% 19.4% 0.81 pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Colombian pesos to Chilean pesos in both periods was positive, resulting in a 4.8% increase in Chilean pesos as of September 2012, when compared to September 2011. Most important changes in the market · Accumulated demand for the first nine months of 2012 was 44,270 GWh, which represents an increase of 3.9% compared to the same period of 2011 (42,600 GWh). Market risk analysis · In the third quarter of 2012, the contributions of the SIN were 90.8% with respect to the historic average (normal-dry); those of Guavio were 103% (normal), those of Betania were 86% (semi dry) and those of the power plants of the Bogotá River chain were 147% (humid). The level of the most representative reservoir for Endesa Chile (Guavio) was at 91.0% of its maximum capacity at September 30, 2012, equivalent to 1,908 GWh (96 GWh below the level at the same date in 2011). 21 · Spot price: The average monomic exchange price for the third quarter 2012 was Col$134.7 per kWh (approx. US$ 74.5 per MWh), which represents a 70% increase when compared to the same period of the previous year (Col$78.9 per kWh). Investments In Colombia, in the department of Huila, El Quimbo hydroelectric plant of Emgesa is being constructed, with an installed capacity of 400 MW and with the obligation to supply energy of up to 1,650 GWh/year. The contract has a 20-year term, starting in December 2014. In September 2012, the connection contract between Empresa de Energía de Bogotá (EEB) and Emgesa was signed, pursuant to the requirement set by the regulator Mining and Energy Planning Unit (UPME), who awarded EEB the works of substations Alférez and El Quimbo, with their respective connection lines. On August 16, 2012, Emgesa signed an agreement with the Contractor CIO (Consorcio Impregilo-OHL). 22 Peru Even though operating revenues increased by 21.1% due to a 18.3% rise in average energy sales price and a 2.0% increase in physical sales, operating income totaled Ch$ 75,166 million as of September 2012, or a 5.4% decrease when compared to the same period of previous year. This was mainly explained by the one-time effect on payroll expenses recorded in June 2011, which meant to reclassify a provision of profit sharing for workers, creating a one-time benefit on payroll expenses of Ch$ 13,544 million. Additionally, there were higher energy purchases costs of Ch$ 9,415 million as of September 2012 due to increased physical purchases in the spot market, and higher fuel costs of Ch$ 8,211 million partly due to increased diesel generation as a result of ​​ maintenances made to dual gas units. EBITDA, or gross operating income, in Peru, amounted to Ch$ 104,321 million as of September 2012, representing a 1.3% decline when compared to the first nine months of 2011. Table 13 (Million Ch$) (Thousand US$) Peru 9M 2011 9M 2012 Var 2012 - 2011 Chg % 9M 2012 Operating Revenues 174,349 211,135 36,785 21.1% 431,327 Procurements and Services (63,001) (84,824) (21,823) (34.6%) (173,287) Contribution Margin 111,348 126,311 14,963 13.4% 258,040 Other Costs (5,700) (21,989) (16,289) (285.8%) (44,922) Gross Operating Income (EBITDA) 105,648 104,321 (1.3%) 213,118 Depreciation and Amortization (26,221) (29,155) (2,934) (11.2%) (59,561) Operating Income 79,427 75,166 (5.4%) 153,557 EBITDA Margin 60.6% 49.4% Operating Margin 45.6% 35.6% Table 13.1 Peru 9M 2011 9M 2012 Var 2012 - 2011 Chg % GWh Produced 6,775 6,572 (204) (3.0%) GWh Sold 7,021 7,162 141 2.0% Market Share * 29.5% 28.6% (0.91) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Peruvian sol to Chilean peso in both periods resulted in a 7.5% increase in Chilean pesos as of September 2012, when compared to September 2011. Most important changes in the market · Energy demand as of September 2012 was 25,012 GWh, representing a 5.3% increase compared to the same period of 2011 (23,763 GWh). Market risk analysis · Hydrological risk: Edegel’s total volume stored in lakes and reservoirs at the end of September 2012 was approximately 180.1 million m
